112 F.3d 787
73 Fair Empl.Prac.Cas. (BNA) 1088,74 Fair Empl.Prac.Cas. (BNA) 416,20 Employee Benefits Cas. 2774Dolores M. OUBRE, Plaintiff-Appellant,v.ENTERGY OPERATIONS, INC., Defendant-Appellee.
No. 96-30654Summary Calendar.
United States Court of Appeals,Fifth Circuit
Nov. 6, 1996.

Barbara Gale Haynie, Metairie, LA, for Plaintiff-Appellant.
James Martin McGrew, New Orleans, LA, Renee Williams Masinter, New Orleans, LA, for Defendant-Appellee.
Appeal from the United States District Court for the Eastern District of Louisiana; Ginger Berrigan, Judge.
Before GARWOOD, JOLLY and DENNIS, Circuit Judges.
PER CURIAM:


1
Dolores M. Oubre appeals from the district court's grant of summary judgment in favor of her employer, Entergy Operations, Inc., in her age discrimination action.


2
We have reviewed the record and the parties' briefs and find no reversible error.  Accordingly, the judgment is AFFIRMED for the reasons enunciated by the district court.